Citation Nr: 0837957	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-37 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.


FINDING OF FACT

The veteran has maintained ongoing employment without greatly 
reduced reliability and productivity, and, does not 
demonstrate any circumstantial, interlocutory, or stereotyped 
speech; panic attacks more than once per week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; suicidal ideation; or flattened 
affect.


CONCLUSION OF LAW

The criteria for an evaluation for PTSD in excess of 30 
percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.


II.  PTSD

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD that is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (i.e., forgetting names, directions, and recent 
events), warrants a 30 percent disability evaluation.

A 50 percent disability evaluation for PTSD encompasses those 
cases in which the condition is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is appropriate where PTSD 
is manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); or the inability to 
establish and maintain effective relationships.

A 100 percent disability evaluation is granted where PTSD is 
productive of total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time and place; or 
memory loss for the names of close relatives, own occupation, 
or own name.

The Board has reviewed VA medical center records relating to 
treatment received by the veteran from August 2004 to October 
2006, a handwritten VA Form
21-4138 from October 2004, VA psychiatric examination reports 
from October 2004 and January 2008, spouse's statement from 
April 2005, the veteran's representative's statement of 
September 2008, and the veteran's brief of October 2008.

The earliest pertinent record relates to a consultation 
received by the veteran in August 2004 at the VA medical 
center in Spokane, Washington.  He reported flashbacks, 
nightmares, and visual and auditory hallucinations that 
included seeing scorpions and spiders crawling on his body, 
seeing a person standing at the end of his bed, and hearing 
people walking through his house.  He stated that he 
patrolled the yard of his house in the past, but at that time 
was patrolling inside his home and looking out the windows.  
Homicidal ideation was denied.  Although the veteran admitted 
thoughts of suicide, he stated that he would not "do it."
 
In October 2004, the veteran underwent a VA psychiatric 
examination.  At that time, and in contrast to his statement 
to the VA physician one month prior, the veteran reported 
that he had suicidal ideation twelve years ago but denied any 
attempts.  He also originally reported that he did not speak 
with anyone, but later stated that he would say hello to his 
neighbors.  He admitted that he had struck his wife once 
while sleeping and once during an argument but that he was 
getting along better with her.  He also reported striking his 
adopted son on two occasions within the past year.  The 
veteran reported anger outbursts, hypervigilance, easy 
startling, nightmares three to four times a month, and waking 
recollections of Vietnam that occurred twice a month.  He 
became tearful on multiple occasions during the examination.  
The examiner noted that the veteran was casually dressed, 
with a "handsome appearance," and mildly depressed 
demeanor.  The veteran did not demonstrate any thought 
disorder and his associations were progressive and linear.  
He was not delusional, paranoid, disorganized or 
hallucinating, and did not demonstrate any cognitive 
limitations.  He was assessed a score of 60-61 on the Global 
Assessment and Functioning Scale (GAF).  The examiner 
concluded that the veteran was mentally capable of managing 
his benefit payments, did not have any difficulty with 
understanding complex commands, and did not have difficulty 
in performing his activities of daily living.  He further 
concluded that the veteran had mild difficulties in 
establishing and maintaining effective work and social 
relationships.  Based upon the examination, the examiner 
opined that the veteran was not a danger to himself or 
others.

Subsequent VA records indicate that the veteran received 
regular counseling with a VA social worker from September 
2004 to March 2006.  The records from these visits 
consistently note that the veteran displayed a broad affect 
and dysphoric mood.  He consistently demonstrated coherent 
speech with normal thought content and was oriented in all 
three categories (i.e., time, place, and self).  At each 
visit, he denied having any homicidal ideation or 
hallucinations.  Although the veteran admitted to having 
suicidal thoughts at a September 2004 visit, records from 
subsequent visits through October 2006 indicate that he 
denied having any suicidal ideation at those times.  
Similarly, at an October 2004 visit the veteran demonstrated 
blunted affect; however, subsequent records relating to 
treatment through October 2006 consistently note that the 
veteran showed a broad affect during those visits.

Records from March 2005 indicate that he felt a 
disconnectedness from his spouse.  However, a subsequent 
record from later that month indicates that he was 
participating in social and recreational activities with his 
spouse and family.

In April 2005, the veteran reported that he was talking more 
with his spouse.  He also reported that his relationship with 
his son was better, and that his mood was better and he was 
much less irritable.  The social worker noted that the 
veteran had a GAF score of 55 at his assessment in October 
2004.  In a letter also written that month, the social worker 
opined that the veteran was experiencing severely impaired 
ability to establish and maintain effective or favorable 
interpersonal relationships.  The social worker also stated 
that the veteran was continuing to work, but was under duress 
at work, stating that "with advancing age his ability to 
continue working has diminished...."

An October 2005 record indicates that the veteran reported 
that he was doing well and was getting along well with his 
wife.  He stated that he was not experiencing any road rage 
and was not having any dreams.  The social worker noted that 
the veteran received a GAF score of 69 at an assessment 
performed in April 2005.

In November 2005, he stated to the social worker that he felt 
calmer and more at ease.  He also related that he and his 
spouse had recently visited his son and grandchildren and 
that this was "great."

Notes relating to an October 2006 physical examination 
indicate that the veteran scored 78 at a GAF assessment that 
was administered in October 2005.

The veteran underwent a second VA psychiatric examination in 
January 2008.  The claims file was reviewed by the examiner 
in conjunction with the examination.  At that time, the 
veteran reported insomnia, recurring nightmares, 
hypervigilance, depression, anxiety, and flashbacks that 
occurred approximately three times a week.  He stated that he 
was not receiving any treatment for his PTSD at that time and 
that he had never been hospitalized for that condition.  He 
reported that he was continuing to work as a truck driver; a 
position which he had held for 35 years. He described his 
relationship with his supervisor and co-workers as good and 
stated that he had not missed any time from work.  The 
examiner noted that the veteran appeared with appropriate 
hygiene and appearance.  He displayed abnormal affect and 
mood with reported depression that occurred as often as once 
a month and which lasted three days.  Communication, speech, 
and concentration were found to be within normal limits.  
Judgment, thought processes, and abstract thinking were also 
normal.  The examiner noted mild memory impairment manifested 
by the veteran forgetting names, directions, and recent 
events.  Suicidal and homicidal ideations were noted as being 
absent.  The veteran was assessed a GAF score of 55.  The 
examiner concluded that the veteran did not demonstrate any 
difficulty performing activities of daily living.  He further 
concluded that the veteran isolated and experienced 
occasional interference with recreational and leisurely 
pursuits, but also opined that the veteran was able to 
establish and maintain effective work and social 
relationships, was able to maintain effective family role 
functioning, and had no difficulty following complex 
commands.  The veteran was found to have no difficulty with 
his physical health, and it was further concluded that he did 
not pose a  threat of persistent danger of injury to himself 
or others.

Based upon the foregoing, and pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411, a 30 percent disability evaluation for 
PTSD is appropriate.  The veteran has consistently 
demonstrated satisfactory general functioning, including the 
ability to groom and dress.  His conversation, speech, and 
thought processes have also been consistently normal 
throughout treatment.  The veteran has, however, demonstrated 
ongoing depressed mood, anxiety, suspiciousness, chronic 
sleep impairment, and mild memory loss consisting of the 
inability to remember names, directions, and recent events.

The evidence in the record, however, does not warrant a 50 
percent evaluation.  In this case, the record does not 
indicate any circumstantial, circumlocutory, or stereotyped 
speech.  Although the veteran reported panic attacks, he also 
reported that these occurred less than weekly.  There is also 
no indication in the record that the veteran experienced any 
impaired judgment, abstract thinking, or impaired ability to 
understand complex commands.  The veteran has been noted as 
having only mild memory loss.  Although the veteran reported 
auditory and visual hallucinations at the outset of his 
treatment in September 2004, records from subsequent 
treatment and the January 2008 VA examination report 
consistently notes the absence of delusions or 
hallucinations.  Similarly, the record reflects that the 
veteran reported having suicidal thoughts in October 2004, 
however, he denied any specific plan or attempt.  
Additionally, subsequent treatment records show that he has 
consistently denied any current suicidal ideation.  These 
records also do not reflect any current flattened affect.

Finally, the veteran has submitted no evidence showing that 
his PTSD has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As 
indicated above, the veteran has remained gainfully employed 
with no indication of occupational impairment from PTSD that 
is beyond that contemplated by a 30% evaluation.  
Accordingly, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Overall, the evidence does not support the veteran's claim of 
entitlement to an evaluation greater than 30 percent, and 
this claim must be denied.  38 C.F.R. §§ 4.3, 4.7.





III.  Duty to notify and assist

VA's duties to notify and assist veterans in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  Notice 
should be provided to a veteran before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
veteran to provide any evidence in his or her possession that 
pertains to the claim.  

In the present case, the veteran and his representative were 
notified of the information and evidence needed to 
substantiate and complete a claim for an increased rating for 
post-traumatic stress disorder (PTSD) in a September 2004 
letter.  Later, in a December 2007 letter, the veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board, however, is also aware of the decision of the 
United States Court of Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court found that, at a minimum, adequate notice requires 
that:  (1) VA notify the claimant that, to substantiate such 
a claim, the veteran must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life; (2) if the 
diagnostic code under which the veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
veteran's employment and daily life (such as specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran; (3) 
the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the September 2004 letter 
was in substantial compliance with the first and fourth 
requirements of Vazquez-Flores to the extent that the veteran 
was notified that he needed to submit evidence of worsening 
that could include medical and laboratory evidence, as well 
as lay evidence from other individuals who could describe 
from their knowledge and personal observations the manner in 
which his disabilities worsened.  Nevertheless, this letter 
did not provide the type of notification set forth in the 
second and third requirements of Vazquez-Flores.  As such, 
the veteran has received inadequate notice, and the Board 
must proceed with an analysis of whether he was prejudiced by 
this error.  See Sanders v. Nicholson, 487 F.3d at 889.

In this regard, the Board notes that in Vazquez-Flores the 
Court indicated that consideration was warranted for whether 
there existed subsequent VA action that served to render any 
pre-adjudicatory notice error non-prejudicial.  In the 
present case, in fact, the veteran was provided with the 
criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 in an 
October 2005 Statement of the Case.  By incorporating this 
provision, the RO indicated to the veteran what specific 
findings were required for a higher rating.  This case was 
subsequently readjudicated in a July 2008 Supplemental 
Statement of the Case, and the veteran was provided an 
opportunity to respond within a reasonable time period 
thereafter.  As such, the Board finds that any notice errors 
with regard to the second and third requirements of Vazquez-
Flores are not prejudicial, inasmuch as they did not affect 
the "essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's identified VA medical center treatment 
records have been obtained.  Additionally, he was afforded 
two VA psychiatric examinations in October 2004 and January 
2008; each were performed by a VA examiner who reviewed the 
claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran and his representative that reasonably 
affects the fairness of this adjudication.


ORDER

Entitlement to an evaluation for PTSD in excess of 30 percent 
is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


